                         1   FERMIN H. LLAGUNO, Bar No. 185222
                             fllaguno@littler.com
                         2   LITTLER MENDELSON, P.C.
                             2050 Main Street
                         3   Suite 900
                             Irvine, CA 92614
                         4   Telephone: 949.705.3000
                             Facsimile: 949.724.1201
                         5
                             BRITNEY N. TORRES, Bar No. 287019
                         6   btorres@littler.com
                             LITTLER MENDELSON, P.C.
                         7   500 Capitol Mall
                             Suite 2000
                         8   Sacramento, CA 95814
                             Telephone: 916.830.7200
                         9   Facsimile: 916.561.0828
                    10       Attorneys for Defendant
                             PITNEY BOWES, INC.
                    11

                    12                                          UNITED STATES DISTRICT COURT

                    13                                          EASTERN DISTRICT OF CALIFORNIA

                    14

                    15       JOHN WINSLOW,                                   Case No. 2:19-CV-00516-KJM-CKD
                    16                             Plaintiff,                JOINT STIPULATION AND ORDER TO
                                                                             PROCEED WITH ARBITRATION
                    17       v.
                    18       PITNEY BOWES, INC., and DOES 1
                             through 50, inclusive,
                    19
                                                   Defendant.
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
      2050 Main Street
           Suite 900
                             JOINT STIPULATION AND ORDER TO
      Irvine, CA 92614
        949.705.3000         PROCEED WITH ARBITRATION                                      CASE NO. 2:19-CV-00516-KJM-CKD
                             FIRMWIDE:163786482 3 015331 1246
                         1                                              STIPULATION

                         2                  Plaintiff JOHN WINSLOW (“Plaintiff”) and Defendant PITNEY BOWES, INC.

                         3   (“Defendant”) (Plaintiff and Defendant are collectively referred to herein as the “Parties”) hereby

                         4   stipulate and agree as follows:

                         5                  WHEREAS, Plaintiff filed his verified Complaint in the instant action in the California

                         6   Superior Court in and for the County of Sacramento on January 23, 2019;

                         7                  WHEREAS, Defendant filed a verified Answer and removed this action to federal court

                         8   on March 22, 2019;

                         9                  WHEREAS, during his employment the Parties executed an Arbitration Agreement, a

                    10       copy of which is attached to this Stipulation as Exhibit A;

                    11                      WHEREAS, the terms of the Arbitration Agreement appear to apply to the claims

                    12       asserted by Plaintiff against Defendant;

                    13                      WHEREAS, in lieu of litigating the Arbitration Agreement, the Parties have agreed to

                    14       submit the matter to arbitration, per the terms of the Arbitration Agreement, after a mutually-agreed

                    15       mediation, to be conducted before September 2019;

                    16                      WHEREAS, Plaintiff has agreed to stay the above-captioned action pursuant to

                    17       9 U.S.C. section 3, and to submit his claims to final and binding arbitration;

                    18                      IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:

                    19                      1. That any claims in the above-captioned matter shall be submitted to arbitration

                    20                          pursuant to the terms of the Arbitration Agreement;

                    21                      2. The Parties will engage in pre-arbitration mediation by no later than September

                    22                          2019;

                    23                      3. This stipulation shall not be construed as a waiver by the Parties to any claims,

                    24                          defenses, or legal arguments they may have in this matter;

                    25                      4. That Plaintiff’s claims against Defendant in the above-captioned action be stayed

                    26                          pursuant to 9 U.S.C. section 3; and

                    27                      5. That this Stipulation and Order once entered by the Court shall constitute a final

                    28                          determination by the Court that the Parties are required to arbitrate this matter
LITTLER M ENDELSON, P.C.
      2050 Main Street
           Suite 900
                             JOINT STIPULATION AND ORDER TO
      Irvine, CA 92614
        949.705.3000
                             PROCEED WITH ARBITRATION                         2.                  CASE NO. 2:19-CV-00516-KJM-CKD
                         1                  pursuant to the Federal Arbitration Act.

                         2

                         3               IT IS SO STIPULATED.

                         4

                         5   Dated:       April 23, 2019
                         6
                                                                         By: /s/ Robert L. Boucher (as authorized on 04/23/19
                         7                                               Lawrance Bohm, BOHM LAW GROUP, INC.
                                                                         Robert L. Boucher, BOUCHER LAW
                         8                                               Attorneys for Plaintiff
                                                                         JOHN WINSLOW
                         9

                    10       Dated:      April 23, 2019
                    11
                                                                         By: /s/ Britney N. Torres
                    12                                                      FERMIN H. LLAGUNO
                                                                            BRITNEY N. TORRES
                    13                                                      LITTLER MENDELSON, P.C.
                                                                            Attorneys for Defendant
                    14                                                      PITNEY BOWES, INC.
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
      2050 Main Street
           Suite 900
                             JOINT STIPULATION AND ORDER TO
      Irvine, CA 92614
        949.705.3000
                             PROCEED WITH ARBITRATION                    3.                CASE NO. 2:19-CV-00516-KJM-CKD
                         1                                                 ORDER

                         2                 Having read and considered the parties’ recitals and stipulation, as set forth above, and

                         3   good cause appearing wherefore, the Court hereby orders as follows:

                         4                  1.   That Plaintiff’s claims against Defendant in the above-captioned action shall be

                         5                       submitted to final and binding arbitration pursuant to the terms of the Arbitration

                         6                       Agreement; and

                         7                  2. That the above-captioned action is stayed pursuant to 9 U.S.C. section 3.

                         8                 IT IS SO ORDERED.

                         9   DATED: April 25, 2019.
                    10

                    11                                                        UNITED STATES DISTRICT JUDGE
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
      2050 Main Street
           Suite 900
                             JOINT STIPULATION AND ORDER TO
      Irvine, CA 92614
        949.705.3000
                             PROCEED WITH ARBITRATION                        4.                  CASE NO. 2:19-CV-00516-KJM-CKD
